DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
The term “deep grove” in claims 2 and 12 is a relative term which renders the claim indefinite. The term “deep groove” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification does not define how deep a deep groove is.  For purposes of examination, any fibrous material made of a plurality of fibers would read on the claimed invention..

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 and 11-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20170280771 A1 (hereinafter COURBAT) included in applicant's information disclosure statement..
Regarding claim 1, COURBAT discloses a smoking device for aerosol-generation (abstract).  COURBAT discloses a housing (fig. 1, housing 10, ¶98) including a power source (Fig. 1, battery 13, ¶98) and a control component (Fig. 1, electronics 14, ¶98).  COURBAT further disclose a reservoir configured to contain a liquid composition (Fig. 1, cartridge 16, ¶16); an atomization assembly (Fig. 1, atomization region 40, ¶99); and a liquid transport element configured to transport at least a portion of the liquid composition to the atomization assembly (Fig. 2, wick 31, ¶102), wherein the atomization assembly is configured to be controlled by the control component (¶101) and comprises a piezoelectric component (Fig. 4, ¶106) that includes an interdigital transducer (Fig. 4, interdigital transducer 21, ¶106) configured to generate surface acoustic waves that vaporize the portion of the liquid composition to generate an aerosol (¶4-¶5).  COURBAT further discloses wherein the liquid transport element comprises one or more of a fibrous material that includes fibers having a multi-lobal cross-section (¶42-¶44).  COURBAT discloses that the supply element consists of a material with an affinity for conveying liquid.  COURBAT discloses that the capillary mater is , a perforated disk, or a combination thereof, wherein the perforated disk includes a plurality of openings and a plurality of microchannels, and wherein the plurality of openings extend through at least a portion of the disk and each of the plurality of microchannels extends from a periphery of the disk to a respective one of the plurality of openings, is directed to an optional embodiment and has not been given patentable weight.
Regarding claim 2, COURBAT discloses the aerosol delivery device of claim 1 as discussed above.  COURBAT further discloses wherein the liquid transport element comprises a deep groove fibrous material.  COURBAT discloses that the supply element consists of a material with an affinity for conveying liquid.  COURBAT discloses that the capillary mater is made from a plurality of fibres or may comprise fine bore tubes.  This is considered to be an equivalent to the instant application Fig. 4.  The instant application (¶70) lists fibrous materials that the liquid transport element is made of which overlaps with COURBAT (¶44).  
Regarding claim 3, COURBAT discloses the aerosol delivery device of claim 1 as discussed above.  COURBAT further discloses wherein the piezoelectric component comprises a piezoceramic (¶48, ¶113).
Regarding claim 4, COURBAT discloses the aerosol delivery device of claim 3 as discussed above.  COURBAT further discloses wherein the piezoceramic is in the form of a disk or a ring (¶17).
Regarding claim 5, COURBAT discloses the aerosol delivery device of claim 1 as discussed above.  COURBAT further discloses wherein the piezoelectric component comprises a piezoelectric material deposited on a surface of a substrate (Fig. 4, ¶106).
Regarding claim 6, COURBAT discloses the aerosol delivery device of claim 1 as discussed above.  COURBAT further discloses wherein at least a portion of the atomization assembly is further configured to be heated via an induction heating arrangement (¶38).
Regarding claim 7, COURBAT discloses the aerosol delivery device of claim 6 as discussed above.  COURBAT further discloses wherein at least a portion of the piezoelectric component comprises a resonant receiver of the induction heating arrangement (¶98, ¶107-¶108).  COURBAT discloses reflector electrodes 215.  These are considered to be receivers.  The focusing transducers interact with the transducers 20 in a focusing zone 200.
Regarding claim 8, COURBAT discloses the aerosol delivery device of claim 6 as discussed above.  COURBAT further discloses wherein a helical coil comprises a resonant transmitter of the induction heating arrangement (Fig. 4-8).  The structures shown in Figs. 4-8 are considered to be helical coil (see annotated figures below).  The transducer 21 comprises a series of straight interlacing electrodes (Figs. 4-6, interlacing electrodes 210, ¶106-108)).  Further the embodiments shown in Figs. 7-8 comprise tapering electrodes 211 (¶108-109).  COURBAT further discloses an embodiment with reflector electrodes 216 (¶108).  

    PNG
    media_image1.png
    504
    444
    media_image1.png
    Greyscale


Regarding claim 9, COURBAT discloses the aerosol delivery device of claim 6 as discussed above.  COURBAT further discloses wherein at least a portion of the piezoelectric component is coated with a material configured to facilitate induction heating.  COURBAT discloses that the heater may contain an electrically insulating substrate to tolerate high temperatures and rapid temperature change (¶39). 
Regarding claim 11, COURBAT discloses a smoking device for aerosol-generation (abstract).  COURBAT discloses a liquid composition (Fig. 1, cartridge 16, ¶16); an atomization assembly (Fig. 1, atomization region 40, ¶99); and a liquid transport element configured to transport at least a portion of the liquid composition to the atomization assembly (Fig. 2, wick 31, ¶102), wherein the atomization assembly comprises a piezoelectric component (Fig. 4, ¶106) that includes an interdigital transducer (Fig. 4, interdigital transducer 21, ¶106)  configured to generate surface acoustic waves that vaporize the portion of the liquid composition to generate an aerosol (¶4-¶5). COURBAT further discloses wherein the liquid transport element comprises one or more of a fibrous material that includes fibers having a multi-lobal cross-section. (¶42-¶44).  COURBAT discloses that the supply element consists of a material with an affinity for conveying liquid.  COURBAT discloses that the capillary mater is made from a plurality of fibres or may comprise fine bore tubes.  This is considered to be an equivalent to the instant application Fig. 4.  The instant application (¶70) lists fibrous materials that the liquid transport element is made of which overlaps with COURBAT (¶44).  The limitation of, a perforated disk, or a combination thereof, wherein the perforated disk includes a plurality of openings and a plurality of microchannels, and wherein the plurality of openings extend through at least a portion of the disk and each of the plurality of microchannels extends from a periphery of the disk to a respective one of the plurality of openings, is directed to an optional embodiment and has not been given patentable weight.

Regarding claim 12, COURBAT discloses the aerosol delivery device of claim 11 as discussed above.  COURBAT further discloses wherein the liquid transport element comprises a deep groove fibrous material.  COURBAT discloses that the supply element consists of a material with an affinity for conveying liquid.  COURBAT discloses that the capillary mater is made from a plurality of fibres or may comprise fine bore tubes.  This is considered to be an 
  Regarding claim 13, COURBAT discloses the aerosol delivery device of claim 11 as discussed above.  COURBAT further discloses wherein the piezoelectric component comprises a piezoceramic (¶48, ¶113).
Regarding claim 14, COURBAT discloses the aerosol delivery device of claim 13 as discussed above.  COURBAT further discloses wherein the piezoceramic is in the form of a disk or a ring (¶17).
Regarding claim 15, COURBAT discloses the aerosol delivery device of claim 11 as discussed above.  COURBAT further discloses wherein the piezoelectric component comprises a piezoelectric material deposited on a surface of a substrate (Fig. 4, ¶106).
Regarding claim 16, COURBAT discloses the aerosol delivery device of claim 11 as discussed above.  COURBAT further discloses, wherein at least a portion of the atomization assembly is further configured to be heated via an induction heating arrangement (¶38). 
Regarding claim 17, COURBAT discloses the aerosol delivery device of claim 16 as discussed above.  COURBAT further discloses, wherein at least a portion of the piezoelectric component comprises a resonant receiver of the induction heating arrangement. (¶98, ¶107-¶108).  COURBAT discloses reflector electrodes 215.  These are considered to be receivers.  The focusing transducers interact with the transducers 20 in a focusing zone 200.
Regarding claim 18, COURBAT discloses the aerosol delivery device of claim 16 as discussed above.  COURBAT further discloses, wherein a helical coil comprises a resonant transmitter of the induction heating arrangement.
(Fig. 4-8).  The structures shown in Figs. 4-8 are considered to be helical coil (see annotated figures below).  The structures shown in Figs. 4-8 are considered to be helical coil (see annotated figures below).  The transducer 21 comprises a series of straight interlacing electrodes (Figs. 4-6, interlacing electrodes 210, ¶106-108)).  Further the embodiments shown in Figs. 7-8 comprise tapering electrodes 211 (¶108-109).  COURBAT further discloses an embodiment with reflector electrodes 216 (¶108).  

    PNG
    media_image1.png
    504
    444
    media_image1.png
    Greyscale

Regarding claim 19, COURBAT discloses the aerosol delivery device of claim 16 as discussed above.  COURBAT further discloses, wherein at least a portion of the piezoelectric component is coated with a material configured to facilitate induction heating.  COURBAT .  
Claims 10 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by COURBAT as discussed in the rejection of claims 1 and 16 above and as evidenced by “Which metals can be heated using induction?”, Eldec LLC, accessed February 22, 2022 (hereinafter ELDEC).
Regarding claim 10, COURBAT discloses the aerosol delivery device of claim 6 as discussed above.  COURBAT further discloses wherein the piezoelectric component is loaded with a material configured to facilitate induction heating.  COURBAT discloses that the piezoelectric component comprises, “The ceramic may comprise lead zirconate titanate (PZT). The ceramic may include doping materials such as Ni, Bi, La, Nd, or Nb ions. The piezoelectric transducer may be polarized. Alternatively, the piezoelectric transducer may be unpolarized. In another instance, the piezoelectric transducer may comprise both polarized and unpolarized piezoelectric materials.” ¶48.  COURBAT discloses that the electrodes may be gold (¶107).  ELDEC induction can be achieved through materials including:  
Copper and copper alloys
Brass
Aluminum
Iron
Steel and stainless steel
Tungsten
Chrome
Nickel and nickel alloys
Cobalt
Carbon fiber
Graphite
Silicium
Platinum
Silver
Gold

Regarding claim 20, COURBAT discloses the aerosol delivery device of claim 16 as discussed above.  COURBAT further discloses wherein the piezoelectric component is loaded with a material configured to facilitate induction heating.  COURBAT discloses that the piezoelectric component comprises, “The ceramic may comprise lead zirconate titanate (PZT). The ceramic may include doping materials such as Ni, Bi, La, Nd, or Nb ions. The piezoelectric transducer may be polarized. Alternatively, the piezoelectric transducer may be unpolarized. In another instance, the piezoelectric transducer may comprise both polarized and unpolarized piezoelectric materials.” ¶48.  COURBAT discloses that the electrodes may be gold (¶107).  ELDEC induction can be achieved through materials including:  
Copper and copper alloys
Brass
Aluminum
Iron
Steel and stainless steel
Tungsten
Chrome
Nickel and nickel alloys
Cobalt
Carbon fiber
Graphite
Silicium
Platinum
Silver
Gold

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE L MOORE whose telephone number is (313)446-6537. The examiner can normally be reached Mon - Thurs 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726